DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on January 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata (U.S. Pat. Pub. 2014/0377552) in view of Kazuko (JP2016-124994).  For discussion of Kazuko, see the English Machine Translation.
Regarding claims 1 and 6, Kurata teaches an underwater structure having a fouling release coating system on at least a portion thereof (Abstract; Paragraph [0001]), the fouling release coating system comprising a pressure sensitive adhesive foil comprising a fouling release coating (Abstract).
Kurata fails to teach an edge sealant fouling release coating composition operable to be applied to an edge of the pressure sensitive adhesive foil and cured.
Kazuko teaches an underwater structure (Abstract) having a fouling release coating system on at least a portion thereof (Paragraph [0023]), the fouling release coating system comprising a foil (sheets, Abstract) comprising a fouling release coating (Abstract) and an edge sealant fouling release coating composition operable to be applied to an edge of the foil and cured (adhesive tape 20, Abstract).  Kazuko further teaches when a plurality of the sheets (foil) are spread over at least a part of the surface of the structure, boundaries and gaps are formed by edges of adjacent sheets and that the adhesive tape (edge sealant) is applied so as to cover such a boundary line or gap (Paragraph [0023]), thereby providing excellent antifouling properties (Paragraph [0023]) and preventing seawater from entering from the boundary or gap (Paragraph [0028]).
Kurata and Kazuko both relate to fouling release coatings for underwater structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date for the fouling release coating system of Kurata further comprise the edge sealant adhesive tape of Kazuko applied to an edge of the pressure sensitive adhesive foil in order to cover 
Regarding claims 2 and 7, Kurata teaches wherein the pressure sensitive adhesive foil comprises: (i) an adhesive layer (Abstract); (ii) a structural layer applied over and to the adhesive layer (i) (base material layer, Abstract); (iv) a silicone fouling release top coat applied over and to the structural layer (ii) (antifouling layer, Abstract).
Regarding claims 3 and 8, Kurata teaches wherein the structural layer (ii) (base material layer, Abstract) comprises either a synthetic material layer (iia) or a thermoplastic layer (iib) (Paragraphs [0058] and [0066]).
Regarding claims 4 and 9, Kazuko teaches wherein the edge sealant fouling release coating composition comprises a reactive silicone polymer (silicone oil, Paragraphs [0047] and  [0051]-[0056]), a non-reactive silicone polymer (silicone resin, organopolysiloxane, Paragraphs [0049] and [0058]) and a crosslinker (Paragraphs [0078]-[0079]).
Regarding claims 5 and 10, Kazuko teaches wherein the reactive silicone polymer comprises a hydroxyl-functional polyorganosiloxane (Paragraphs [0051]-[0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 12, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788